NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEENAN G. WILKINS, AKA Nerrah                   No. 21-15361
Brown,
                                                D.C. No. 2:19-cv-01338-WBS-KJN
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

BARBER, Dr.; et al.,

                Defendants-Appellees,

and

CHRISTINE ESCOBAR; SPECIAL
APPEARANCE,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                              Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Keenan G. Wilkins appeals pro se from the district

court’s order denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his serious medical needs. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Wilkins’s motion

for a preliminary injunction because Wilkins failed to demonstrate that such relief

is warranted. See id. (plaintiff seeking preliminary injunction must establish that

he is likely to succeed on the merits, he is likely to suffer irreparable harm in the

absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest).

      Wilkins’s motions for judicial notice (Docket Entry Nos. 7 and 15) are

denied.

      AFFIRMED.




                                           2                                       21-15361